 


114 HR 2840 IH: To prohibit any appropriation of funds for the Science and Technology account of the Environmental Protection Agency.
U.S. House of Representatives
2015-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2840 
IN THE HOUSE OF REPRESENTATIVES 
 
June 18, 2015 
Mr. Salmon introduced the following bill; which was referred to the Committee on Science, Space, and Technology
 
A BILL 
To prohibit any appropriation of funds for the Science and Technology account of the Environmental Protection Agency. 
 
 
1.Funding prohibitionNo funds are authorized to be appropriated for the Science and Technology account of the Environmental Protection Agency.  